DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 8/2/2022.
3.	This Office Action is made Final.
4.	Claims 1-30 are pending.
Response to Arguments
5.	In light of amendment, the 35 USC 112b rejections are withdrawn herein. 
6.	Applicant argues that the reference Liao et al. US 20200107308 does not teach or suggest the limitation “applying the BWP switch to the one component carrier and a set of additional component carriers” relating to Claims 1, 12, 16, and 27.
In response: 
Applicant's remarks and arguments to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 102(a)(2) as discussed below. Also, Applicant's argument with respect to the pending
claims have been fully considered, but they are not persuasive for at least the following reasons.
As cited in the office action, Fig. 1 clearly depicts UE-102 applying active BWP (bandwidth part) switching in the UL (uplink) BWPs 1 and 2 for CC#1,CC#2 and CC#3. Based on Fig. 1, one skilled in the art can understand that the UE can apply BWP switch to one component i.e. CC#1 and a set of additional components (i.e. CC#2, and CC#3). In addition, Section [0002] states “The disclosed embodiments relate more particularly, to bandwidth part (BWP) switching with carrier aggregation in 5G new radio (NR) wireless communications systems.” Section [0009] The UE operates over multiple component carriers (CCs) under carrier aggregation, and the UE is configured with multiple bandwidth parts (BWPs) in each CC; Section [0039] states the UE perform active BWP switching in CC1 then based on timer the UE performs active BWP switching in CC2” and Section [0030] The UE handles CA/BWP (carrier aggregation/bandwidth part) activation and switching via circuit-231.
Based on the above citations, by virtue of a UE including an internal circuit to apply active BWP switch with CA (carrier aggregation which means multiple CCs) is evident that the UE is capable of applying BWP switch to not only 1 CC but also additional CCs i.e. CC#2, CC#3, etc.  Moreover, a set of additional component carriers can be interpreted as two or more. Therefore, CC#2 and CC#3 are considered sets. In addition, the definition of Carrier aggregation is a technique where multiple carriers of bandwidth are aggregated which suggests that there are more than 3 CCs. In fact, Liao states in Section [0009] that the UE operates over multiple component carriers. 
In summary, the Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. By virtue of UE operating over multiple component carriers (i.e. CC#1…CC#N) under carrier aggregation, and the UE performs active BWP switching in the CCs and the UE includes internal circuitry-231 to map CCs and BWPs for active switching provides evidence that UE is applying or putting to use the BWP switch to/with CCs. Therefore, Liao anticipates the argued limitation. As a result, the rejection applied in the non-final office action is maintained herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.         Claims 1-7, 12-13, 16-22, 27-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao et al. US 20200107308 hereafter Liao.

As to Claim 1 (Original).    Liao discloses a method of wireless communication at a user equipment (UE), comprising [Fig. 2 (User Equipment/Wireless Device-211), Sections 0002-0003: The disclosed relate to bandwidth part (BWP) switching with carrier aggregation in 5G new radio (NR) wireless communications systems. The network/system includes base station communicating with user equipment (UE)]:
receiving [CA/BWP (carrier aggregation/bandwidth part) configuration circuit-231] a first configuration for carrier aggregation involving multiple component carriers [Fig. 2, Sections 0009, 0022: A UE receives configuration information transmitted from a base station and UE operates over multiple component carriers (CCs) under carrier aggregation. For a UE, one or multiple BWP configurations for each component carrier can be signaled to the UE and the configuration parameters];
receiving an indication [i.e. DCI or RRC signaling] for a bandwidth part (BWP) switch for one component carrier of the multiple component carriers [Figs. 1 (Depicts DCI-Based Active BWP Switching in Carrier Aggregation CC#1-CC#3 for example), 2, 3 (Depicts active BWP switching over different Component Carriers-CCs), 8, Sections 0023, 0036: The activation/deactivation of BWP can be done by dedicated RRC signaling or by DCI scheduling with explicit indication for a UE to switch active DL BWP. A UE detects a first active BWP switching trigger for a first cell (CC1), which UE detects a DCI format over a PDCCH indicating an active DL BWP change or an active UL BWP change for CC1];
and applying [Section 0029: The wireless device-211 (i.e. UE) includes CA/BWP (carrier aggregation/bandwidth part) circuit-231] the BWP switch to the one component carrier and a set of additional component carriers [Title: Method of BWP switching in Carrier Aggregation-CA, Figs. 1 (Depicts DCI-Based Active BWP Switching in Carrier Aggregation CC#1-CC#3 for example), 2, 3 (Depicts active BWP switching over different Component Carriers-CCs), Sections 0030, 0036, 0040: UE  handles CA/BWP activation and switching via circuit-231.  A UE detects a first active BWP switching trigger for a first cell (CC1), which UE detects a DCI format indicating an active DL BWP/UL BWP change for CC1; and for DCI-based BWP switching, the DCI cross carrier scheduling can be in a different CC where BWP switching happens. The UE operates over multiple component carriers (CCs), and performs active BWP switching].
As to Claim 2. (Original)   Liao discloses the method of claim 1 [Title: Method of Bandwidth part switching in Carrier Aggregation; Section 0003: The network/system includes base station communicating with user equipment (UE)],
 wherein the BWP switch changes an active BWP for downlink [i.e. DL] communication [Sections 0030, 0036: UE handles CA and BWP configuration for CA/BWP activation and switching via circuit-231. A UE detects active BWP switching trigger which detects a DCI format over a PDCCH indicating an active DL BWP change or an active UL BWP change].

As to Claim 3. (Original)   Liao discloses the method of claim 1 [Title: Method of Bandwidth part switching in Carrier Aggregation; Section 0003: The network/system includes base station communicating with user equipment (UE)],
 wherein the BWP switch changes an active BWP for uplink [i.e. Uplink] communication [Sections 0030, 0036: UE handles CA and BWP configuration for CA/BWP activation and switching via circuit-231. A UE detects active BWP switching trigger which detects a DCI format over a PDCCH indicating an active UL BWP change].

As to Claim 4.  (Original).  Liao discloses the method of claim 1 [Title: Method of Bandwidth part switching in Carrier Aggregation; Section 0003: The network/system includes base station communicating with user equipment (UE)],
wherein the indication is received in one or more of downlink control information (DCI), radio resource control (RRC) signaling, or a medium access control-control element (MAC-CE) on the one component carrier [Figs. 1 (Depicts DCI-Based Active BWP Switching in Carrier Aggregation CC#1-CC#3 for example), Sections 0023, 0036: The activation/deactivation of BWP can be done by dedicated RRC signaling or by DCI scheduling with explicit indication for a UE to switch active DL BWP. A UE detects a DCI format indicating an active DL BWP/UL BWP change for CC; and for DCI-based BWP switching, the DCI cross carrier scheduling can be in a different CC where BWP switching happens].
As to Claim 5.   Liao discloses the method of claim 1, further comprising [Title: Method of Bandwidth part switching in Carrier Aggregation; Section 0003: The network/system includes base station communicating with user equipment (UE)],
receiving a second configuration for a set of multiple component carriers including the one component carrier before receiving the indication [Sections 0022, 0009: For a UE one or multiple BWP configurations for each component carrier can be semi-statically signaled to the UE and the configuration parameter. The UE operates over multiple component carriers (CCs) under carrier aggregation, and the UE is configured with multiple bandwidth parts (BWPs) in each CC],
wherein the UE applies the BWP switch to each component carrier [Section 0029: The wireless device-211 (i.e. UE) includes CA/BWP (carrier aggregation/bandwidth part) circuit-231] in the set of multiple component carriers that includes the one component carrier [Figs. 1 (Depicts DCI-Based Active BWP Switching in Carrier Aggregation CC#1-CC#3 for example), 3 (Depicts active BWP switching over different Component Carriers-CCs), Sections 0009, 0036, 0040: The UE operates over multiple component carriers (CCs) under carrier aggregation, and the UE is configured with multiple bandwidth parts (BWPs) in each CC. Each CC is configured with multiple DL and UL BWPs, and for DCI-based BWP switching, the DCI cross carrier scheduling can be in a different CC where BWP switching happens. The UE operates over multiple component carriers (CCs), and performs active BWP switching].

As to Claim 6.  (Original). Liao discloses the method of claim 1 [Title: Method of Bandwidth part switching in Carrier Aggregation; Section 0003: The network/system includes base station communicating with user equipment (UE)],
 wherein the indication for the BWP switch indicates the set of additional component carriers [Figs. 1, 3, Section 0036: A UE detects a DCI format indicating an active DL BWP/UL BWP change for CC; and for DCI-based BWP switching, the DCI cross carrier scheduling can be in a different CC where BWP switching happens].

As to Claim 7.   Liao discloses the method of claim 1 [Title: Method of Bandwidth part switching in Carrier Aggregation; Section 0003: The network/system includes base station communicating with user equipment (UE)], 
wherein the one component carrier is comprised in a cell group [Section 0025: Under carrier aggregation, the processing of RF setting update for an active BWP switching has to consider the RF settings of all activated CCs/cells (i.e. in other words CCs are considered cells which is known to one skilled in the art)]  and wherein the cell group comprises the set of additional component carriers [Figs. 0034-0035, 0038: DCI_based active BWP switching happens in a cell in carrier aggregation. UE is configured with different cells. A UE detect active BWP switching trigger for cell (i.e. CC1) and performs and active BWP switching and changes to another active BWP in CC],
 and wherein the UE applies the BWP switch to each component carrier in the cell group [Fig. 3, Sections 0036, 0040: Each CC is configured with multiple DL and UL BWPs, and for DCI-based BWP switching, the DCI cross carrier scheduling can be in a different CC where BWP switching happens. The UE operates over multiple component carriers (CCs), and performs active BWP switching].

As to Claim 12.  (Original).  Liao discloses an apparatus for wireless communication at a user equipment (UE), comprising [Fig. 2 (User Equipment/Wireless Device-211), Sections 0002-0003: The disclosed relate to bandwidth part (BWP) switching with carrier aggregation in 5G new radio (NR) wireless communications systems. The network/system includes base station communicating with user equipment (UE)]:
 a memory [Memory-212]; and at least one processor [i.e. Processor-213] coupled to the memory and configured to [Fig. 2 (Wireless Device/UE-211), Sections 0028: The wireless device/User Equipment includes a processor-213 and memory-212].
receive [CA/BWP (carrier aggregation/bandwidth part) configuration circuit-231] a first configuration for carrier aggregation involving multiple component carriers[Fig. 2, Section 0009, 0022: A UE receives configuration information transmitted from a base station and UE operates over multiple component carriers (CCs) under carrier aggregation. For a UE, one or multiple BWP configurations for each component carrier can be signaled to the UE and the configuration parameters];
receive an indication [i.e. DCI or RRC signaling] for a bandwidth part (BWP) switch for one component carrier of the multiple component carriers [Figs. 1 (Depicts DCI-Based Active BWP Switching in Carrier Aggregation CC#1-CC#3 for example), 2, 3 (Depicts active BWP switching over different Component Carriers-CCs), 8, Sections 0023, 0036: The activation/deactivation of BWP can be done by dedicated RRC signaling or by DCI scheduling with explicit indication for a UE to switch active DL BWP. A UE detects a first active BWP switching trigger for a first cell (CC1), which UE detects a DCI format over a PDCCH indicating an active DL BWP change or an active UL BWP change for CC1];
 and apply [Section 0029: The wireless device-211 (i.e. UE) includes CA/BWP (carrier aggregation/bandwidth part) circuit-231] the BWP switch to the one component carrier and a set of additional component carriers [Figs. 1 (Depicts DCI-Based Active BWP Switching in Carrier Aggregation CC#1-CC#3 for example), 2, 3 (Depicts active BWP switching over different Component Carriers-CCs), Sections 0030, 0036, 0040: UE  handles CA/BWP activation and switching via circuit-231.  A UE detects a first active BWP switching trigger for a first cell (CC1), which UE detects a DCI format indicating an active DL BWP/UL BWP change for CC1; and for DCI-based BWP switching, the DCI cross carrier scheduling can be in a different CC where BWP switching happens. The UE operates over multiple component carriers (CCs), and performs active BWP switching].

As to Claim 13.  (Original).   Liao discloses the apparatus of claim 12, wherein the at least one processor is configured to [Fig. 2 (Wireless Device/UE-211), Sections 0028: The wireless device/User Equipment includes a processor-213],
receive a second configuration for a set of multiple component carriers including the one component carrier before receiving the indication, wherein the UE applies the BWP switch to each component carrier in the set of multiple component carriers that includes the one component carrier [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 16. (Original).  Liao discloses a method of wireless communication at a base station, comprising [Fig. 2 (Base Station-201), Section 0009: A UE receives configuration information transmitted from a base station in a wireless communications network]:
configuring a user equipment (UE) for carrier aggregation involving multiple component carriers; and [Fig. 2, Section 0009, 0022: A UE receives configuration information transmitted from a base station and UE operates over multiple component carriers (CCs) under carrier aggregation. For a UE, one or multiple BWP configurations for each component carrier can be signaled to the UE and the configuration parameters];
transmitting, to the UE, an indication [i.e. DCI or RRC signaling]  for a bandwidth part (BWP) switch for one component carrier of the multiple component carriers in order to switch an active BWP for the one component carrier and a set of additional component carriers [Figs. 1 (Depicts DCI-Based Active BWP Switching in Carrier Aggregation CC#1-CC#3 for example), 2, 3 (Depicts active BWP switching over different Component Carriers-CCs), 8, Sections 0023, 0036, 0040: The activation/deactivation of BWP can be done by dedicated RRC signaling or by DCI scheduling with explicit indication for a UE to switch active DL BWP. A UE detects a first active BWP switching trigger for a first cell (CC1), which UE detects a DCI format over a PDCCH indicating an active DL BWP change or an active UL BWP change for CC1. The UE operates over multiple component carriers (CCs), and performs active BWP switching].

As to Claim 17. (Original).The method of claim 16, wherein the BWP switch changes the active BWP for downlink communication [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 18. (Original). The method of claim 16, wherein the BWP switch changes the active BWP for uplink communication [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 19. (Original). The method of claim 16, wherein the indication is transmitted in one or more of downlink control information (DCD, radio resource control (RRC) signaling, or a medium access control-control element (MAC-CE) on the one component carrier [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 20. (Original). The method of claim 16, further comprising: configuring a set of multiple component carriers including the one component carrier before transmitting the indication, wherein the BWP switch applies to each component carrier in the set of multiple component carriers that includes the one component carrier [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 21. (Original).The method of claim 16, wherein the indication for the BWP switch indicates the set of additional component carriers [See Claim 6 rejection because both claims have similar subject matter therefore similar rejection applies herein].
As to Claim 22. (Original).The method of claim 16, wherein the one component carrier is comprised in a cell group and wherein the cell group comprises the set of additional component carriers, and wherein the BWP switch applies to each component carrier in the cell group [See Claim 7 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 27.   (Original).  Liao discloses an apparatus for wireless communication at a base station [Fig. 2 (Base Station-201), Section 0009: A UE receives configuration information transmitted from a base station in a wireless communications network], 
comprising: a memory [Memory-202]; and at least one processor [Processor-203] coupled to the memory and configured to [Fig. 2 (BS-201), Section 0027: The base station includes processor-203 and memory-202]: 
configure a user equipment (UE) for carrier aggregation involving multiple component carriers [Fig. 2, Section 0009, 0022: A UE receives configuration information transmitted from a base station and UE operates over multiple component carriers (CCs) under carrier aggregation. For a UE, one or multiple BWP configurations for each component carrier can be signaled to the UE and the configuration parameters];
 and  transmit, to the UE, an indication [i.e. DCI or RRC signaling] for a bandwidth part (BWP) switch for one component carrier of the multiple component carriers in order to switch an active BWP for the one component carrier and a set of additional component carriers [Figs. 1 (Depicts DCI-Based Active BWP Switching in Carrier Aggregation CC#1-CC#3 for example), 2, 3 (Depicts active BWP switching over different Component Carriers-CCs), 8, Sections 0023, 0036, 0040: The activation/deactivation of BWP can be done by dedicated RRC signaling or by DCI scheduling with explicit indication for a UE to switch active DL BWP. A UE detects a first active BWP switching trigger for a first cell (CC1), which UE detects a DCI format over a PDCCH indicating an active DL BWP change or an active UL BWP change for CC1. The UE operates over multiple component carriers (CCs), and performs active BWP switching].

As to Claim 28. (Original).  Liao discloses the apparatus of claim 27, wherein the at least one processor is configured to [Fig. 2 (BS-201), Section 0027: The base station includes processor-203 and memory-202]: 
configure a set of multiple component carriers including the one component carrier before transmitting the indication, wherein the BWP switch applies to each component carrier in the set of multiple component carriers that includes the one component carrier [See Claim 5 rejection because both claims have similar subject matter therefore similar rejection applies herein].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 8-11, 14-15, 23-26, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. US 20200107308 hereafter Liao in view of Park US 20190104543 hereafter Park.

As to Claim 8.   (Original).  Liao discloses the method of claim 7 [Title: Method of Bandwidth part switching in Carrier Aggregation; Section 0003: The network/system includes base station communicating with user equipment (UE)],
	Although Liao discloses component carriers corresponding to cells (see 0025) it does not explicitly state a “master/primary cell/CC group or second cell/cc group” 
However Park teaches wherein the cell [Section 0030: The cell refer to a component carrier] group includes a master cell group [i.e. Serving Cells/PCell] or a secondary cell group [Figs. 2-3, Sections 0065, 0069, 0138: When a UE is set to cooperate with a plurality of serving cells (e.g., when the UE performs the CA operation), one DL BWP or UL BWP may be activated for each serving cell. Accordingly, the BWP for the UE configured and activated for the SCell (i.e. second cell group) which is configured through the CA operation in addition to the PCell. When the N DL BWPs are configured in a serving cell for a UE, the DL BWP switching indication information for the corresponding UE may be transmitted through scheduling DCI].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Liao relating to method of bandwidth part switching in carrier aggregation in which multiple component carriers (i.e. group) corresponding to cells with the teaching of Park relating to when UE perform CA (Carrier aggregation) it is set to cooperate with plurality of serving cells (i.e. master cell group)  and Sell (second cells) in which BWPs are activated for each serving cell and UE receiving BWP switching indication through DCI. By combining the method/systems, it is obvious that UE operating in CA (Carrier aggregation) can operate with master and secondary cell groups/CCs for active BWP switching without undue experimentation. 



As to Claim 9.  (Original). Liao discloses the method of claim 1, further comprising [Title: Method of Bandwidth part switching in Carrier Aggregation; Section 0003: The network/system includes base station communicating with user equipment (UE)]:
wherein the one component carrier and the set of additional component carriers are comprised in the set of multiple component carriers and the UE applies the BWP switch to each component carrier in the set of multiple component carriers based on the UE capability [Figs. 1 (Depicts DCI-Based Active BWP Switching in Carrier Aggregation CC#1-CC#3 for example), 2, 3 (Depicts active BWP switching over different Component Carriers-CCs), Section 0022, 0040: That is, the bandwidth of a BWP in a carrier is the subset of the carrier bandwidth, and the bandwidth size ranges to the maximal bandwidth capability supported by a UE in a component carrier. The UE operates over multiple component carriers (CCs), and performs active BWP switching],
Although Liao discloses UE capability relating to component carriers and BWP size range [see 0022] it does not specifically state that “UE indicate to the base station its capability” relating to BWP switching. 
However Park teaches indicating, to a base station, a UE capability for performing BWP switching of an active BWP for a set of multiple component carriers [Sections 0002, 0176, 0231: A method and apparatus for switching a bandwidth part to support a user equipment (UE) using various bandwidth parts (BWPs).  Alternatively, via physical layer control signaling e.g., the DCI that transmits the corresponding DL BWP switching indication be determined according to the capability of the UE; each UE may report the corresponding capability for configuring the BWP transition (i.e. switch) time to the BS/network.  Each BWP of the BWP set may be configured based on a common RB indexing information on CCs (Component Carriers) configured by the BS].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Liao relating to BWPs size ranges to the maximum bandwidth capability supported by a UE for each component carrier, UE operates over multiple component carriers and performing active BWP switching with the teaching of Park relating to the UE indicating by reporting corresponding capability for configuring BWP transition/switching including timing relating to component carriers. By combining the method/systems, the UE can indicate or report its capability to BS without undue experimentation thereby facilitating the configuration of component carriers, the indicating BWP switching for the component carriers ensuring that the UE’s maximum bandwidth capability is utilized. 

As to Claim 10.   (Original).  Liao discloses the method of claim 9 [Title: Method of Bandwidth part switching in Carrier Aggregation; Section 0003: The network/system includes base station communicating with user equipment (UE)],
that the UE supports cell groups in a frequency range such that the UE applies the BWP switch to the cell groups within a same frequency range [Sections 0005, 0022, 0040:  BWP bandwidth part consist of a continuous range of physical resource blocks (PRBs) in frequency domain and whose occupied bandwidth is the subset of the bandwidth of the associated carrier.  A BWP consists of a continuous range in frequency domain and whose occupied bandwidth is the subset of the bandwidth of the associated carrier; That is, the bandwidth of a BWP in a carrier is the subset of the carrier bandwidth, and the bandwidth size ranges to the maximal bandwidth capability supported by a UE in a component carrier. The UE operates over multiple component carriers (CCs), and performs active BWP switching].
Although Liao discloses UE capability relating to component carriers and BWP size range [see 0022] it does not specifically state that “UE indicate to the base station its capability” 
However Park teaches wherein the UE capability indicates [Sections 0002, 0176, 0231: A method and apparatus for switching a bandwidth part to support a user equipment (UE) using various bandwidth parts (BWPs).  Alternatively, via physical layer control signaling e.g., the DCI that transmits the corresponding DL BWP switching indication be determined according to the capability of the UE; each UE may report the corresponding capability for configuring the BWP transition (i.e. switch) time to the BS/network.  Each BWP of the BWP set may be configured based on a common RB indexing information on CCs (Component Carriers) configured by the BS].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Liao relating to BWPs size ranges to the maximum bandwidth capability supported by a UE for each component carrier, UE operates over multiple component carriers and performing active BWP switching, frequency ranges relating to component carriers with the teaching of Park relating to the UE indicating by reporting corresponding capability for configuring BWP transition/switching including timing relating to component carriers. By combining the method/systems, the UE can indicate or report its capability including frequency ranges to BS without undue experimentation thereby facilitating the configuration of component carriers, the indicating BWP switching for the component carriers ensuring that the UE’s maximum bandwidth capability is utilized while UE applies BWP switching within frequency range. 

As to Claim 11. (Original).  Liao discloses the method of claim 9 [Title: Method of Bandwidth part switching in Carrier Aggregation; Section 0003: The network/system includes base station communicating with user equipment (UE)],
wherein the set of multiple component carriers is associated with an identifier, and wherein the indication indicates the identifier [Sections 0005, 0022: Each uplink bandwidth part and downlink bandwidth part have their own identifier, i.e. a BWP ID. For a UE one or multiple BWP configurations for each component carrier can be semi-statically signaled to the UE and the configuration parameter and the configuration parameters at least include: numerology CP type].

As to Claim 14.  (Original).  Liao discloses the apparatus of claim 12, wherein the at least one processor is configured to [Fig. 2 (Wireless Device/UE-211), Sections 0028: The wireless device/User Equipment includes a processor-213],
indicate, to a base station, a UE capability for performing BWP switching of an active BWP for a set of multiple component carriers, wherein the one component carrier and the set of additional component carriers are comprised in the set of multiple component carriers and the UE applies the BWP switch to each component carrier in the set of multiple component carriers based on the UE capability [See Claim 9 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 15. (Currently Amended).  Liao discloses the apparatus of claim 14 [Fig. 2 (Wireless Device/UE-211), Sections 0028: The wireless device/User Equipment includes a processor-213],
wherein the UE capability indicates that the UE supports cell groups in a frequency range wherein the UE applies the BWP switch to the cell groups within a same frequency range [See Claim 10 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 23. (Original).The method of claim 22, wherein the cell group includes a master cell group or a secondary cell group [See Claim 8 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 24.  (Original).The method of claim 16, further comprising: receiving, from the UE, information about a UE capability for performing BWP switching of the active BWP for a set of multiple component carriers, wherein the base station indicates the BWP for each of the set of multiple component carriers by indicating the BWP for the one component carrier based on the UE capability, wherein the one component carrier and the set of additional component carriers are comprised in the set of multiple component carriers [See Claim 9 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 25. (Currently Amended).  The method of claim 24, wherein the UE capability indicates that the UE supports cell groups in a frequency range wherein the base station indicates the BWP for the cell groups within a same frequency range by indicating the BWP for at least one cell group within the cell groups based on the UE capability [See Claim 10 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 26.  (Original).The method of claim 24, wherein the set of multiple component carriers is associated with an identifier, and wherein the indication indicates the identifier [See Claim 11 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 29.  (Original). Liao discloses the apparatus of claim 27, wherein the at least one processor is configured to [Fig. 2 (BS-201), Section 0027: The base station includes processor-203 and memory-202]: 
 receive, from the UE, information about a UE capability for performing BWP switching of the active BWP for a set of multiple component carriers, wherein the base station indicates the BWP for each of the set of multiple component carriers by indicating the BWP for the one component carrier based on the UE capability, wherein the one component carrier and the set of additional component carriers are comprised in the set of multiple component carriers [See Claim 9 rejection because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 30.  (Currently Amended).    Liao discloses the apparatus of claim 29 [Fig. 2 (BS-201), Section 0027: The base station includes processor-203 and memory-202]: 
wherein the UE capability indicates that the UE supports cell groups in a frequency range wherein the base station indicates the BWP for the cell groups within a same frequency range by indicating the BWP for at least one cell group within the cell groups based on the UE capability [See Claim 10 rejection because both claims have similar subject matter therefore similar rejection applies herein].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Babaei et al. US 20190132845 in particular Section [0131] A base station include many cells, categorized, for example, as a primary cell or secondary cell; In the downlink, the carrier corresponding to the PCell may be the Downlink Primary Component Carrier (DL PCC), Depending on wireless device capabilities, Secondary Cells (SCells) may be configured to form together with the PCell a set of serving cells; Section [0137] The UE may be configured with multiple NR MAC entities: one NR MAC entity for master gNB, and other NR MAC entities for secondary gNBs. In multi-connectivity, the configured set of serving cells for a UE may comprise of two subsets: the Master Cell Group (MCG) containing the serving cells of the master gNB, and the Secondary Cell Groups (SCGs) containing the serving cells of the secondary gNBs; Section [0242] Support for a single scheduling DCI to trigger active BWP switching may be motivated by dynamic BWP adaptation for UE; Section [0313] RF retuning requirement for partial band switching may be considered, wherein the partial band may indicate a bandwidth part.
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 2, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477